Citation Nr: 0628001	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  05-17 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty naval service from March 
1964 to January 1968, and with the army national guard in 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama, dated in June 2004.  

In December 2005, the veteran offered testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing held 
at the Montgomery RO.  A transcript of the hearing is in the 
claims folder.  


FINDINGS OF FACT

1.  The veteran has a Vietnam Service Medal; he served on a 
naval vessel which was anchored in Da Nang Harbor during 
Vietnam era active service.

2.  The veteran has a current diagnosis of chronic 
lymphocytic leukemia.


CONCLUSION OF LAW

The veteran's chronic lymphocytic leukemia is presumed to 
have been incurred as a result of the veteran's exposure to 
Agent Orange during service.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); Haas v. Nicholson, No. 04-491 (U.S. Vet. App. Aug. 16, 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for chronic lymphocytic 
leukemia, diagnosed in 1995, based on presumed exposure to 
herbicide during his service onboard a ship in Da Nang 
harbor.  His claim was denied in November 1995 based on the 
fact that chronic lymphocytic leukemia was not shown within a 
year of service and it is not a disease for which the 
presumption was available under the then-controlling laws.  

In February 2003, the veteran sent VA evidence in support of 
his contention that his chronic lymphocytic leukemia is 
related to service, and specifically to exposure to Agent 
Orange in Da Nang Harbor.  In April 2003, VA informed him of 
the proposed regulatory change which added chronic 
lymphocytic leukemia to the list of diseases linked to 
exposure to herbicides.  They informed him that they would 
re-evaluate his claim once the proposed liberalizing 
regulation became effective.  Chronic lymphocytic leukemia 
was added to the regulation effective October 16, 2003.  See 
68 Fed. Reg. 59,540 (October 16, 2003).  (The new regulation 
constitutes new and material evidence in the claim.  See 
38 C.F.R. § 3.156 (2005)).  

"When a provision of law or regulation creates a new basis 
of entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied."  Spencer v. Brown, 4 Vet. App. 283, 288 (1993), 
aff'd, 17 F.ed 368 (Fed.Cir. 1994).   Consistent with this 
principle, the RO reevaluated the veteran's claim in August 
2003, denying the claim based on the finding that the finding 
that the veteran did not meet VA's definition of service in 
Vietnam.  The veteran submitted more evidence in February 
2004, and the claim was again denied in June 2004.  This 
appeal ensued.  

At his hearing, the veteran testified that he served onboard 
the U. S. S. Forrest Royal during the Vietnam War.  He 
testified that his ship entered and anchored in Da Nang 
Harbor, where he witnessed onshore fighting and gunfire.  He 
reports that the ship was close to shore, and that they had 
to patrol the ship to ensure that the ship was not boarded at 
night by enemy.  He notes that he performed electrical duties 
on the ship and that he was responsible for making sure the 
lighting was on the outline of the ship at night.  He recalls 
hearing shrapnel hit the ship when they came in closer to 
shore on one occasion.  He stated that they had to desalinate 
and drink the water from the bay.  The bay was described as 
surrounded by Vietnam on three sides.  

Also at the hearing, the veteran submitted, with waiver of RO 
consideration, deck logs showing his ship was in the coastal 
waters of South Vietnam during his tour of duty, and 
specifically in Da Nang Harbor, during April 1967.  They were 
anchored in Da Nang Harbor in August 1967.  He has submitted 
maps of Vietnam showing Da Nang Harbor as described.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board has considered the provisions of the VCAA.  
However, the Board need not discuss the limited application 
of the VCAA in this case, given the favorable disposition of 
the issue as decided herein.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and has a disease listed in 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 U.S.C. § 1116(f).  
The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).

A veteran who served in the Republic of Vietnam during the 
period from January 9, 1962 to May 7, 1975 is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange).  In the case of such a veteran, 
service connection for listed diseases will be presumed if 
they are manifest to a compensable degree within specified 
periods, including chronic lymphocytic leukemia, any time 
after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2005).

The veteran served on the naval vessel as set forth herein.  
His DD form 214 reflects that he received the Vietnam Service 
Medal.  In a recent case, the United States Court of Appeals 
for Veterans Claims (CAVC) found that, for purposes of 
applying the presumption of exposure to herbicides under 38 
C.F.R. § 3.307(a)(6)(iii), "service in the Republic of 
Vietnam" will, in the absence of contradictory evidence, be 
presumed based upon the veteran's receipt of a Vietnam 
Service Medal (VSM), without any additional proof required 
that a veteran who served in waters offshore actually set 
foot on land in the Republic of Vietnam.  In other words, 
exposure to herbicides will be presumed based on the receipt 
of a VSM.  The Court explained that examples of contradictory 
evidence include evidence that the VSM was received for 
service in a neighboring country or at a location that 
reasonably precluded exposure to Agent Orange.

The Court found that VA Adjudication Procedure Manual M21-1, 
Part III,  4.08(k)(1)-(2) (Nov. 1991), is still binding on 
VA, despite an attempt by the VA to rescind that rule.  The 
rule provides that "In the absence of contradictory evidence, 
'service in Vietnam' will be conceded if the records shows 
[sic] that the veteran received the Vietnam Service Medal."  
This provision apparently remained in effect throughout the 
promulgation of current 38 C.F.R. § 3.307(a)(6)(iii).

Thus, Agent Orange exposure is presumed based on the 
veteran's receipt of the VSM.  (There is no contrary 
evidence.)  He has a disease which is listed at 3.309(e).  He 
meets the criteria for service connection for this disease, 
chronic lymphocytic leukemia, based on the controlling law.  
Service connection for chronic lymphocytic leukemia is 
therefore warranted.  



ORDER

Service connection for chronic lymphocytic leukemia is 
granted.  



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


